Title: To Benjamin Franklin from Watson & Cossoul, 14 February 1782
From: Watson & Cossoul
To: Franklin, Benjamin


Sir
Nantes 14th. February 1782
We did ourselves the honour to write your Excellency, the 2nd. Instant, for a Passport for our brigg laying at Morlaix, we have not as yet been fav’d with your answer, & as we are obliged to suspend our opperations till then; we are persuaded you will excuse us, if we urge the passport as soon as possible.
We have the honour to be most respectfully Your Excellency’s Very H Sts.
Watson & Cossoul
His Excellency Doctr. Franklin Passy
 
Addressed: A Son Excellence / Monsieur Franklin / Ministre Plenipotentiaire de / L’Amerique / A Passy
Notation: Watson, Nantes 14 Fevr. 1782
